Exhibit 10.1

XL GROUP plc

(formerly XL Capital Limited)

1991 PERFORMANCE INCENTIVE PROGRAM

(AS AMENDED AND RESTATED ON APRIL 30, 2010)

--------------------------------------------------------------------------------



1. INTRODUCTION

A. Purpose of the Program

          XL Group plc (the “Company”) has established the Program to further
its long-term financial success by offering stock, and stock-based compensation,
to employees of the Company whereby they can share in achieving and sustaining
such success. The Program also provides a means to attract and retain the
executive talent needed to achieve the Company’s long-term growth and
profitability objectives.

B. Definitions

          When used in the Program, the following terms shall have the meanings
set forth below:

          “Award(s)” shall mean Performance Shares, Restricted Stock, Restricted
Stock Units, Incentive Stock Options, Nonstatutory Stock Options, Stock
Appreciation Rights or Performance Units granted under the Program.

          “Board” shall mean the Board of Directors of the Company.

          “Change of Control” shall be deemed to have occurred if and when any
person, meaning an individual, a partnership, or other group or association as
defined in Sections 13(d) and 14(d) of the United States Securities Exchange Act
of 1934 (other than a group of which the Company is a member or which has been
organized by the Company for the purpose of making such acquisition), acquires,
directly or indirectly, 40 percent or more of the combined voting power of the
outstanding securities of the Company having a right to vote in the election of
directors, including but not limited to a transaction pursuant to i) a
compromise or arrangement sanctioned by the Court under section 201 of the
Companies Act 1963 of the Republic of Ireland or ii) section 204 of the
Companies Act 1963 of the Republic of Ireland. Ownership of 40 percent or more
of the combined voting power of the outstanding securities of the Company by any
person controlled directly or indirectly by the Company shall not be deemed a
Change of Control of the Company.

          “Code” shall mean the United States Internal Revenue Code of 1986, as
amended.

          “Committee” shall mean the entire Board or the Compensation Committee,
or such other committee or subcommittee of the Board as may be designated by the
Board to administer the Program.

          “Common Stock” shall mean the ordinary shares of the Company and may
be either stock previously authorized but unissued, or stock reacquired by the
Company.

          “Company” shall mean XL Group plc, an Irish company, any other entity
in which XL Group plc owns 20% or more of the ordinary voting power or equity,
and any successor in a reorganization or similar transaction.

          “Disability” shall mean the inability of a Participant to perform the
services normally rendered due to any physical or mental impairment that can be
expected to be of either permanent or indefinite duration, as determined by the
Committee on the basis of appropriate medical evidence, and that results in the
Participant’s Termination of Employment; provided, however, that with respect to
any Participant who has entered into an employment agreement with the Company,
the term of which has not expired at the time a determination concerning
Disability is to be made, Disability shall have the meaning attributed in such
employment agreement.

          “Fair Market Value” shall mean with respect to a given day, the
closing sales price of Common Stock, as reported by such responsible reporting
service as the Committee may select, or if there were no transactions in the
Common Stock on such day, then the last preceding day on which transactions took
place. The foregoing notwithstanding, the Committee may determine the Fair
Market Value in such other manner as it may deem more appropriate for Program
purposes or as is required by applicable laws or regulations.

          “Incentive Stock Option” or “ISO” shall mean a right to purchase the
Company’s Common Stock which is intended to comply with the terms and conditions
for an incentive stock option as set forth in Section 422 of the Code, or such
other sections of the Code as may be in effect from time to time.

2

--------------------------------------------------------------------------------



          “Nonstatutory Stock Option” or “NQSO” shall mean a right to purchase
the Company’s Common Stock which is not intended to comply with the terms and
conditions for a tax-qualified stock option, as set forth in Section 422 of the
Code, or such other sections of the Code as may be in effect from time to time.

          “Participant” shall mean any employee of the Company and any member of
the Board (whether or not an employee of the Company) who, in the judgment of
the Committee, is in a position to make a substantial contribution to the
management, growth, and success of the Company and is thus designated by the
Committee to receive an Award; provided, however, that after April 29, 2005 no
Award may be granted under the Program to a member of the Board who is not also
an employee of the Company.

          “Performance Goal” shall mean any financial, statistical or other
measure selected by the Committee, including without limitation (a) the
attainment of a specified financial or statistical objective or (b) the
performance of the Company relative to a peer group as applicable to a specific
Performance Period.

          “Performance Period” shall mean a period set by the Committee over
which Performance Shares or Performance Units may be earned. There may be more
than one Performance Period in existence at any one time, and the duration of
Performance Periods may differ from each other.

          “Performance Shares” shall mean Common Stock granted to a Participant
with respect to a Performance Period under Article III of the Program, together
with any other rights attached thereto or associated therewith including without
limitation any right to receive cash in connection therewith.

          “Performance Unit” shall mean a cash award made pursuant to Section VI
of the Program.

          “Program” shall mean the Company’s 1991 Performance Incentive Program,
as amended and restated herein.

          “Restricted Stock” shall mean a share of Common Stock granted to a
Participant under Article IV of the Program. Restricted Stock awards entitle the
Participant to receive shares of Common Stock which have certain restrictions
that lapse upon satisfaction of conditions imposed by the Committee at the time
of award.

          “Restricted Stock Unit” shall mean an award made under Article VIII of
the Program under which each unit represents a right to receive a share of
Common Stock upon the terms, and subject to the conditions, set forth by the
Committee.

          “Retirement” shall mean, except as otherwise set forth in an Award
agreement, a Participant’s Termination of Employment by reason of the
Participant’s retirement at his normal retirement date, pursuant to and in
accordance with a pension, retirement or similar plan or other regular
retirement practice of the Company, or in accordance with the early retirement
provisions thereof.

          “Stock Appreciation Rights” or “SARs” shall mean a right granted to a
Participant under Article V of the Program, which grants the Participant the
right to receive the difference between the Fair Market Value of the Common
Stock on the date of exercise and the price at which the SAR was granted.

          “Termination of Employment” shall mean a cessation of the
employee-employer relationship between a Participant and the Company for any
reason or, in the case of a member of the Board, termination of the director’s
service on the Board for any reason.

II. PROGRAM ADMINISTRATION

A. Administration

          The Program shall be administered by the Committee. Subject to the
express provisions of the Program, the Committee shall have full and exclusive
authority to interpret the Program, to prescribe, amend and rescind rules and
regulations relating to the Program and to make all other determinations deemed
necessary or advisable in the implementation and administration of the Program;
provided, however, that subject to the express provisions hereof or

3

--------------------------------------------------------------------------------



unless required by applicable law or regulation, no action of the Committee
shall adversely affect the terms and conditions of any Award made to, or any
rights hereunder or under any grant letter of, any Participant, without such
Participant’s consent. The Committee’s interpretation and construction of the
Program shall be conclusive and binding on all persons, including the Company
and all Participants. The Company and the Committee may delegate their authority
to perform any of their ministerial or similar administrative functions under
this Program to other persons.

B. Participation

          The Committee may, from time to time, make all determinations with
respect to selection of Participants and the Award or Awards to be granted to
each Participant. In making such determinations, the Committee may take into
account the nature of the services rendered or expected to be rendered by the
respective Participants, their present and potential contributions to the
Company’s success and such other factors as the Committee in its discretion
shall deem relevant.

C. Maximum Number of Shares Available

          Subject to adjustment as provided under Article II, Paragraph D of the
Program, the maximum number of shares which may be granted under the Program
after February 27, 2009 is 16,969,264 plus shares which subsequently become
available as a result of forfeitures, cancellation or expiration of Awards under
the Program. Stock can be issued as any form of Award, except that, for each
Restricted Stock, Restricted Stock Unit, Stock Appreciation Rights, or
Performance Share Award issued, the number of shares of Common Stock available
under the Program will be reduced by two shares. In the event that an Award
issued under the Program expires or is terminated unexercised as to any shares
covered thereby, or shares are forfeited for any reason under the Program, such
shares shall thereafter be again available for issuance under the Program. At
the Committee’s discretion, these shares may be granted as stock options,
Performance Shares, Restricted Stock, Restricted Stock Units, Stock Appreciation
Rights or any combination of these provided that the combined total number of
shares granted does not exceed either the overall share authorization described
above or the specific share authorization set forth above for Performance
Shares, Stock Appreciation Rights, Restricted Stock and Restricted Stock Units.
Forfeited Awards that counted as two shares under the rule described above will
result in the addition to shares available for issuance under the Program of two
available shares per share forfeited, but any subsequent issuance of those
shares in the form of Restricted Stock, Restricted Stock Units, Stock
Appreciation Rights, or Performance Share Awards will result in a reduction of
two shares available under the Program for each share issued.

          Subject to adjustment as provided under Article II, Paragraph D of the
Program, (i) the maximum number of shares of Common Stock with respect to which
stock options and Stock Appreciation Rights may be granted during a calendar
year to any Participant under the Program shall be 1,000,000 shares, and (ii)
with respect to Performance Shares, Performance Units, Restricted Stock or
Restricted Stock Units intended to qualify, as set forth in Article VII, as
performance-based compensation within the meaning of Section 162(m) of the Code,
the maximum number of shares of Common Stock (or amount of cash in the case of
Performance Units) subject to such awards granted during a calendar year to any
Participant under the Program shall be the equivalent of 300,000 shares.

          No Incentive Stock Options shall be granted after April 29, 2018.

D. Adjustments

          In the event of any alteration or re-organization whatsoever taking
place in the capital structure of the Company whether by way of capitalization
of profits or reserves, capital distribution, rights issue, consolidation or
sub-division of Shares, the conversion of one class of share to another or
reduction of capital or otherwise, the number of shares of Common Stock
available for grant under this Program shall be adjusted proportionately or
otherwise by the Board, and where deemed appropriate, the number of shares
covered by outstanding stock options or SARs, the number of Performance Shares,
shares of Restricted Stock and Restricted Stock Units outstanding, and the
exercise price of outstanding stock options and SARs shall be similarly
adjusted. Also, in instances where another corporation or other business entity
is acquired by the Company, and the Company has assumed outstanding employee
option grants under a prior existing plan of the acquired entity, similar
adjustments are permitted at the discretion of the Committee. In the event of
any other change affecting the Common Stock reserved under the Program, such
adjustment, if any, as may be deemed equitable by the Board, shall be made to
give proper effect to such event. Notwithstanding any provision hereof to the
contrary, i) no adjustment shall be made pursuant to this Article II.D. that
would cause any Award that is not otherwise deferred compensation pursuant

4

--------------------------------------------------------------------------------



to Section 409A of the Code to be treated as deferred compensation pursuant to
Section 409A of the Code, and ii) no adjustment may be made that reduces the
amount to be paid up per share to less than the par value of the share.

E. Registration Conditions

          1. Unless issued pursuant to a registration statement under the U.S.
Securities Act of 1933, as amended, no shares shall be issued to a Participant
under the Program unless the Participant represents and agrees with the Company
that such shares are being acquired for investment and not with a view to the
resale or distribution thereof, or such other documentation is provided by the
Participant as may be required by the Company, unless in the opinion of counsel
to the Company such representation, agreement or documentation is not necessary
to comply with such Act.

          2. Any on the resale of shares shall be evidenced by the following
legend on the stock certificate or other such legend as the Company deems
appropriate.

          “The shares represented by this certificate have not been registered
under the Securities Act of 1933, as amended. The shares cannot be offered,
transferred or sold unless (a) a registration statement under such Act is in
effect with respect to such shares, or (b) a written opinion from counsel
acceptable to the Company is obtained to the effect that no such registration is
required. The Company reserves the right to refuse the transfer of such shares
until such conditions have been fulfilled. The Articles of Association of the
Company contain other restrictions on share transfers.”

          Any certificate issued at any time in exchange or substitution for any
certificate bearing such legend (or such other legend deemed appropriate by the
Company) shall also bear such a legend unless, in the opinion of counsel or the
Company, the securities represented thereby need no longer be subject to the
restriction contained herein. The provisions of this paragraph shall be binding
upon all subsequent holders of certificates bearing such legend.

F. Committee Action

          The Committee may, through Award agreements, limit its discretion
under this Program. To the extent such discretion is not specifically waived in
an Award agreement, the Committee shall retain such discretion.

G. No Option or SAR Repricing Without Shareholder Approval

          Except as provided in Article II.D hereof relating to certain
anti-dilution adjustments, unless the approval of shareholders of the Company is
obtained, ISOs, NQSOs and SARs issued under the Program shall not be amended to
lower their exercise prices, and ISOs, NQSOs and SARs issued under the Plan will
not be exchanged for other stock options or SARs with lower exercise prices.

III. PERFORMANCE SHARES

A. Grant of Performance Shares

          After selecting Participants who will receive Awards of Performance of
Shares for a given Performance Period, the Committee shall inform each such
Participant of the Award to be granted to the Participant at the completion of
the Performance Period, and the applicable terms and condition of the Award. The
Committee shall cause to be issued to each Participant a grant letter specifying
the number of Performance Shares under his Award and the number of Performance
Shares which may be awarded subject to the terms and conditions of such grant
letter and the Program.

B. Establishment of Performance Goals

          1. The Committee shall establish the Performance Goals for each
Performance Period. The Committee shall also establish a schedule for such
Performance Period setting forth the percentage of the Performance Share Award
which will be earned, based on the extent to which the Performance Goals for
such Performance Period are actually achieved, the date on which Performance
Shares awarded hereunder shall vest, or the date on which such Performance
Shares shall be forfeited (in whole or in part) by the Company for failure to
meet the Performance Goals, as specified by the Committee.

5

--------------------------------------------------------------------------------



          2. As promptly as practical after each Performance Period, the
Committee shall determine whether, or the extent to which, the Performance Goals
have been achieved. Based on such determination, the Participant shall be deemed
to have earned the Performance Shares awarded to him, or a percentage thereof as
provided in any schedule established by the Committee. In addition, the
Committee may, from time to time during a Performance Period and consistent with
the terms and conditions of applicable Awards and Performance Goals, determine
that all or a portion of the Performance Shares awarded to one or more
Participants have been earned.

          3. If during the course of a Performance Period, there should occur,
in the opinion of the Committee, significant changes in economic conditions or
in the nature of the operations of the Company, or any other pertinent changes
which the Committee did not foresee or accurately predict the extent of in
establishing the Performance Goals for such Performance Period and which, in the
Committee’s sole judgment, have, or are expected to have, a substantial effect
on the performance of the Company during the Performance Period, the Committee
may make such adjustment to the Performance Goals or measurements of such
Performance Goals as the Committee, in its sole judgment, may deem appropriate.

C. Termination of Employment

          In the event of a Participant’s Termination of Employment prior to
satisfaction of conditions related to outstanding Performance Share Awards for
reasons other than discharge or resignation, the Participant or the
Participant’s estate or beneficiary, in the sole discretion of the Committee,
may be entitled to receive from Performance Shares held by the Corporation a pro
rata number of shares with respect to that Performance Share Award, or such
other portion of the Award, if any, as the Committee shall determine. In the
event of Termination of Employment due to resignation or discharge, the Award
will be cancelled, and the Participant shall not be entitled to any further
consideration with respect to the forfeited Performance Shares, subject to the
discretion of the Committee to release restrictions on all or any part of an
Award.

IV. RESTRICTED STOCK

A. Grant of Restricted Stock

          1. Following the selection of Participants who will receive a
Restricted Stock Award, the Committee shall inform each such Participant of the
number of Restricted Stock shares granted to the Participant and the terms and
applicable conditions of the Award.

          2. Each certificate for Restricted Stock shall be registered in the
name of the Participant and deposited, together with a stock power endorsed in
blank, with the Company.

B. Other Terms and Conditions

          Company stock, when awarded pursuant to a Restricted Stock Award, will
be represented by a stock certificate registered in the name of the Participant
who is granted the Restricted Stock Award. Such certificate shall be deposited
together with a stock power endorsed in blank with the Company. The Participant
shall be entitled to receive dividends and all other distributions during the
restriction period and shall have all shareholder’s rights with respect to such
stock, if any, with the exception that: (1) the Participant may not transfer
ownership of the shares during the restriction period except by will or the laws
of descent and distribution, (2) the Participant will not be entitled to
delivery of the stock certificate during the restriction period, (3) the Company
will retain custody of the stock during the restriction period, and (4) a breach
of a restriction or a breach of the terms and conditions established by the
Committee pursuant to the Restricted Stock Award will cause a forfeiture of the
Restricted Stock shares. The Committee may impose additional restrictions,
terms, or conditions upon the Restricted Stock Award.

C. Restricted Stock Award Agreement

          Each Restricted Stock Award shall be evidenced by a Restricted Stock
Award agreement in such form and containing such terms and conditions not
inconsistent with the provisions of the Program as the Committee from time to
time shall approve.

6

--------------------------------------------------------------------------------



D. Termination of Employment

          In the event of a Participant’s Termination of Employment prior to
satisfaction of conditions related to outstanding Restricted Stock Awards for
reasons other than discharge or resignation, the Participant or the
Participant’s estate or beneficiary, in the sole discretion of the Committee,
may be entitled to receive from Restricted Stock shares held by the Corporation
a pro rata number of shares with respect to that Restricted Stock Award, or such
other portion of the Restricted Stock Award, if any, as the Committee shall
determine. In the event of Termination of Employment due to resignation or
discharge, all Restricted Stock shares held by the Company shall be forfeited,
and the Participant shall not be entitled to any further consideration with
respect to the forfeited Restricted Stock shares, subject to the discretion of
the Committee to release of restrictions on all or any part of an Award, or
unless otherwise stated in the Restricted Stock agreement.

E. Payment for Restricted Stock

          Restricted Stock Awards may be made by the Committee under which the
Participant shall, upon payment of the par value, or, in the alternative, under
which the Participant shall pay all (or any lesser amount than all) of the Fair
Market Value of the stock, determined as of the date the Restricted Stock Award
is made, receive a Restricted Stock Award. If payment is required, such purchase
price shall be paid as provided in the Restricted Stock Award Agreement.

V. STOCK OPTIONS

A. Stock Option Terms and Conditions

          All stock options granted to Participants under the Program shall be
evidenced by agreements which shall be subject to applicable provisions of the
Program, and such other provisions as the Committee may adopt, including the
following provisions:

          1. Price: The option price per share of Nonstatutory Stock Options
(NQSOs) and Incentive Stock Options (ISOs) shall not be less than 100 percent of
the Fair Market Value of a share of Common Stock on the date of grant.

          2. Period: An ISO shall not be exercisable for a term longer than ten
years from date of its grant. NQSOs shall have a term not longer than ten years
from the date of grant.

          3. Time of Exercise: The Committee may prescribe the timing of the
exercise of the stock option and any minimums and installment provisions and may
accelerate the time at which a stock option becomes exercisable.

          4. Exercise Procedures: A stock option, or a portion thereof, shall be
exercised by delivery of notice of exercise to the Company or the Program
administrator designated from time to time by the Company and payment of the
full price of the shares being purchased. Such notice shall be given in the form
designated from time to time by the Company.

          5. Payment: The price of an exercised stock option, or portion
thereof, may be paid:

 

 

 

 

(a)

in cash or check, bank draft or money order payable to the order of the Company;
or

 

 

 

 

(b)

through the delivery of shares of Common Stock owned by the Participant, having
an aggregate Fair Market Value as determined on the date of exercise equal to
the option price, or

 

 

 

 

(c)

by a combination of both a and b above.

          The Committee may impose such limitations and prohibitions on the use
of any shares of Common Stock to exercise a stock option as it deems
appropriate.

          6. Special Rule for Incentive Stock Options: Notwithstanding any other
provisions of the Program, the aggregate Fair Market Value of the shares of
Common Stock, determined as of the time the stock option is granted, for which
the

7

--------------------------------------------------------------------------------



Participant may first exercise Incentive Stock Options in any calendar year
shall not exceed U.S. $100,000 or such other individual employee grant limit as
may be in effect under the Code.

          7. Effect of Leaves of Absence: It shall not be considered a
Termination of Employment when a Participant is placed by the Company on
military leave, sick leave or other bona fide leave of absence. In case of such
leave of absence, the employment relationship for Program purposes shall be
continued until the later of the date when such leave of absence equals ninety
days or when the Participant’s right to reemployment with the Company shall no
longer be guaranteed either by statute or contract.

          8. Termination of Employment: In the event of Termination of
Employment, the following provisions shall apply unless waived by the Committee,
or as otherwise specifically provided in the Stock Option agreement:

          (a) Discharge for Cause: All outstanding options shall be cancelled

          (b) Termination Other Than for Cause: Unless and except as otherwise
specified in a Participant’s agreement, all options shall expire on the earlier
of (i) 90 days following the Termination of Employment or (ii) the expiration of
the full term of the option.

Notwithstanding the foregoing, the Committee may rescind the right to exercise
stock options following Termination of Employment if the Participant has been
found to be directly or indirectly engaged in any activity which is in
competition with the Company or otherwise adverse to or not in the best interest
of the Company.

B. Stock Appreciation Rights (SARs).

          The Committee is authorized to grant SARs to Participants on the
following terms and conditions:

          1. An SAR shall confer on the Participant to whom it is granted a
right to receive with respect to each share of Common Stock subject thereto,
upon exercise thereof, the excess of (1) the Fair Market Value of one share of
Common Stock on the date of exercise over (2) the exercise price per share of
the SAR, as determined by the Committee as of the date of grant of the SAR
(which shall not be less than the Fair Market Value per Share on the date of
grant of the SAR).

          2. The Committee shall determine, at the time of grant or thereafter,
the time or times at which an SAR may be exercised in whole or in part (which
shall not be more than ten years after the date of grant of the SAR), the method
of exercise, method of settlement, method by which shares of Common Stock will
be delivered or deemed to be delivered to Participants, whether or not an SAR
shall be in tandem with any other Award, and any other terms and conditions of
any SAR. The Committee shall determine at the time of grant of the SAR the form
of consideration payable in settlement of the SAR (which may be shares of Common
Stock or cash).

VI. PERFORMANCE UNIT AWARDS

          A. Each Award shall be subject to the limitations and terms provided
in the Program. A new Award may commence on the first anniversary date of the
preceding Award. The Committee shall grant to each Participant in a Performance
Unit Award a number of units with a target cash value as shall be established by
the Committee prior to the first year of each Performance Period.

          B. To allow for recognition of significant individual contributions to
the Company’s performance, individual awards of Performance Units may be granted
to new Participants during the first year of a Performance Period, at the
discretion of the Committee.

          C. Performance Unit Awards for each Participant shall be recommended
by the Chief Executive Officer and submitted to the Committee for approval.
Participants will generally be notified of their individual Performance Unit
Award within the first six months of a Performance Period.

          D. Performance Goals for each Performance Period will be recommended
by the Chief Executive Officer of the Company, and submitted to the Committee
for approval.

8

--------------------------------------------------------------------------------



          E. Once a Performance Period has begun and Performance Goals have been
established, they may not be changed for that Performance Period except in the
event of:

          (1) A significant acquisition of another business concern by the
Company, as deemed by the Committee;

          (2) A disposition of a significant part of the business by the
Company, as deemed by the Committee;

          (3) An external calamitous event, such as a natural disaster, which
has a significant effect on the Company, as determined by the Committee;

          (4) Any significant changes to the legislation, as deemed by the
Committee; or

          (5) Any other extraordinary event, as deemed by the Committee.

          F. A performance valuation schedule shall be recommended by the Chief
Executive Officer of the Company and approved by the Committee before
Performance Unit Awards are granted under the Program. The Committee shall
approve or modify the proposed schedule which will contain various levels of
performance and corresponding Performance Unit values.

          G. At the end of a Performance Period, the Committee shall review
actual performance and determine the Award payouts, if any.

          H. In the event of a Participant’s Termination of Employment prior to
the satisfaction of conditions related to outstanding Performance Unit Awards
for reasons other than discharge or resignation, the Participant, or the
Participant’s estate or beneficiary, in the sole discretion of the Committee,
may be entitled to receive a pro-rata distribution of outstanding Performance
Unit Awards. In the event of Termination of Employment due to resignation or
discharge, all Awards will be cancelled, and the Participant shall not be
entitled to any further consideration with respect to the forfeited Performance
Units, subject to the discretion of the Committee.

VII. PERFORMANCE AWARDS

A. Performance Awards Granted to Designated Participants

          If the Committee determines that an award of Performance Shares,
Performance Units, Restricted Stock or Restricted Stock Units to be granted to a
Participant should qualify as “performance-based compensation” for purposes of
Section 162(m) of the Code, the grant, vesting and/or settlement of such award
shall be contingent upon achievement of pre-established performance goals and
other terms set forth in this Article VII.A.

          1. Performance Goals Generally. The performance goals for such awards
(“Performance Awards”) shall consist of one or more business criteria and a
targeted level or levels of performance with respect to each of such criteria,
as specified by the Committee consistent with this Article VII.A. Performance
goals shall be objective and shall otherwise meet the requirements of Section
162(m) of the Code and regulations thereunder (including Regulation 1.162-27 and
successor regulations thereto). The Committee may determine that such
Performance Awards shall be granted, vested and/or settled upon achievement of
any one performance goal or that two or more of the performance goals must be
achieved as a condition to grant, vesting and/or settlement of such Performance
Awards. Performance goals may differ for Performance Awards granted to any one
Participant or to different Participants.

          2. Business Criteria. One or more of the following business criteria
for the Company, on a consolidated basis, and/or for specified subsidiaries or
business units of the Company (except with respect to the total stockholder
return and earnings per share criteria), shall be used by the Committee in
establishing performance goals for such Performance Awards: (1) earnings per
share; (2) revenues; (3) cash flow; (4) cash flow return on investment; (5)
return on assets, return on investment, return on capital, return on equity; (6)
economic value added; (7) operating margin; (8) net income; pretax earnings;
pretax earnings before interest, depreciation and amortization; pretax operating
earnings after interest expense and before incentives, service fees, and
extraordinary or special items; operating earnings; (9) total stockholder

9

--------------------------------------------------------------------------------



return; and (10) any of the above goals as compared to the performance of a
published or special index deemed applicable by the Committee including, but not
limited to, the Standard & Poor’s 500 Stock Index.

          3. Performance Period; Timing for Established Performance Goals.
Achievement of performance goals in respect of such Performance Awards shall be
measured over a performance period, as specified by the Committee. Performance
goals shall be established not later than 90 days after the beginning of any
performance period applicable to such Performance Awards, or at such other date
as may be required or permitted for “performance-based compensation” under
Section 162(m) of the Code.

          4. Settlement of Performance Awards; Other Terms. Settlement of such
Performance Awards shall be in cash, Common Stock or other property, in the
discretion of the Committee. The Committee may, in its discretion, reduce the
amount of a settlement otherwise to be made in connection with such Performance
Awards, but may not exercise discretion to increase any such amount payable to a
Participant in respect of a Performance Award subject to this Article VII.A. The
Committee shall specify the circumstances in which such Performance Awards shall
be paid or forfeited in the event of Termination of Employment by the
Participant prior to the end of a performance period or settlement of
Performance Awards.

B. Written Determination

          All determinations by the Committee as to the establishment of
performance goals or potential individual Performance Awards and as to the
achievement of performance goals relating to Performance Awards under Article
VII.A. shall be made in writing in the case of any award intended to qualify
under Section 162(m) of the Code.

VIII. RESTRICTED STOCK UNITS

A. Grant of Restricted Stock Units

          Following the selection of Participants who will receive an award of
Restricted Stock Units, the Committee shall inform each such Participant of the
number of Restricted Stock Units granted to the Participant and the terms and
applicable conditions of the Restricted Stock Unit Award.

B. Other Terms and Conditions

          Restricted Stock Unit Awards will provide for the delivery of the
number of shares of Common Stock equivalent to the number of Restricted Stock
Units at the time and subject to the terms and conditions set forth by the
Committee. Delivery of shares of Common Stock pursuant to the Restricted Stock
Unit Awards will occur upon expiration of the deferral period specified by the
Committee. In addition, Restricted Stock Unit Awards shall be subject to such
restrictions, including forfeiture conditions, as the Committee may impose.
Prior to distribution of shares of Common Stock under a Restricted Stock Unit
Award, the Participant shall have no rights as a shareholder with respect to the
shares subject to the Award.

C. Restricted Stock Unit Award Agreement

          Each Restricted Stock Unit Award shall be evidenced by a Restricted
Stock Unit Award Agreement in such form and containing such terms and
conditions, not inconsistent with the provisions of the Program, as the
Committee from time to time shall approve.

D. Termination of Employment

          In the event of a Participant’s Termination of Employment prior to
satisfaction of conditions related to an outstanding Restricted Stock Unit Award
for reasons other than discharge or resignation, the Participant or the
Participant’s estate or beneficiary, in the sole discretion of the Committee,
may be entitled to receive from the Restricted Stock Unit Award a pro rata
number of shares with respect to the Restricted Stock Unit Award, or such other
portion of the Restricted Stock Unit Award, if any, as the Committee shall
determine. In the event of Termination of Employment due to resignation or
discharge, all Restricted Stock Units held by the Participant shall be
forfeited, and the Participant shall not be entitled to any further
consideration with respect to the forfeited Restricted Stock Units, subject to
the discretion of the Committee to

10

--------------------------------------------------------------------------------



release restrictions and deliver shares in respect of all or any part of an
Award, or unless otherwise stated in the Restricted Stock Unit Award Agreement.

IX. GENERAL PROVISIONS

A. Amendment and Termination of Program

          The Board may, at any time and from time to time, suspend or terminate
the Program in whole or amend it from time to time in such respects as the Board
may deem appropriate; provided, however, that, without the consent of an
affected Participant, no amendment, suspension, or termination of the Program
may adversely affect the rights of such Participant under any Award theretofore
granted to him or her.

B. Government and Other Regulations

          The right of the Company to issue Awards under the Program shall be
subject to all applicable laws, rules and regulations, and to such approvals by
any government agencies as may be required.

C. Other Compensation Plans and Programs

          The Program shall not be deemed to preclude the implementation by the
Company of other compensation plans or programs which may be in effect from time
to time.

D. Miscellaneous Provisions

          1. No Right to Continue Employment: Nothing in the Program or in any
Award confers upon any Participant the right to continue in the employ of the
Company or interferes with or restricts in any way the rights of the Company to
discharge any Participant at any time for any reason whatsoever, with or without
cause.

          2. Non-Transferability: Except as otherwise determined by the
Committee and set forth in the applicable Award agreement, prior to being earned
under Articles III, IV, or VI, being exercised under Article V, or having shares
distributed under Article VIII, no right or interest of any Participant in any
Award under the Program shall be (a) assignable or transferable, except by will
or the laws of descent and distribution or a valid beneficiary designation
taking effect at death made in accordance with procedures established by the
Committee, or (b) liable for, or subject to, any lien, obligation or liability,
except to the extent that Non-Qualified Stock Options may be pledged as security
in a margin account for their exercise.

          3. Designation of Beneficiary: A Participant, in accordance with
procedures established by the Committee, may designate a person or persons to
receive, in the event of the Participant’s death, (a) any payments with respect
to which the Participant would then be entitled, and (b) the right to continue
to participate in the Program to the extent of such Participant’s outstanding
Awards. Such designation shall be made upon forms supplied by and delivered to
the Company and may be revoked in writing.

          4. Withholding Taxes: The Company may require a payment from a
Participant to cover applicable withholding for income and employment taxes. The
Company reserves the right to offset such tax payment from any other funds which
may be due the Participant by the Company.

          5. Program Expenses: Any expenses of administering the Program shall
be borne by the Company.

          6. Construction of Program: The interpretation of the Program and the
application of any rules implemented hereunder shall be determined solely in
accordance with the laws of the State of New York.

          7. Unfunded Program: The Program shall be unfunded, and the Company
shall not be required to segregate any assets which may at any time be
represented by Awards. Any liability of the Company to any person with respect
to an Award under this Program shall be based solely upon any obligations which
may be created by this Program. No such

11

--------------------------------------------------------------------------------



obligation of the Company shall be deemed to be secured by any pledge or other
encumbrance on any property of the Company.

          8. Benefit Plan Computations: Except as otherwise determined by the
Company, any benefits received or amounts paid to a Participant with respect to
any Award granted under the Program shall not have any effect on the level of
benefits provided to or received by any Participant, or the Participant’s estate
or beneficiary, as part of any employee benefit plan (other than the Program) of
the Company.

          9. Pronouns, Singular and Plural: The masculine maybe read as
feminine, the singular as plural and the plural as singular as necessary to give
effect to the Program.

E. Effective Dates

          The amendment and restatement of the Program will become effective on
approval by the Board of the Company, subject to shareholder approval. All
outstanding Awards shall remain in effect until all outstanding awards have been
earned, have been exercised or repurchased, have expired or have been cancelled.

F. Section 409A

          It is intended that the Plan and Awards issued thereunder will comply
with Section 409A of the Code (and any regulations and guidelines issued
thereunder) to the extent the Awards are subject thereto, and the Plan and such
Awards shall be interpreted on a basis consistent with such intent. The Plan and
any Award agreements issued thereunder may be amended in any respect deemed by
the Board or the Committee to be necessary in order to preserve compliance with
Section 409A of the Code. In the case of any Award that, for purposes of Section
409A of the Code, was not earned and vested on December 31, 2004, that is
treated as “deferred compensation” subject to Section 409A of the Code and is
held by a Participant who is subject to United States income tax,
notwithstanding any provision in an Award Agreement to the contrary, (i) in the
case of any payment under the Award that is to be made upon a termination of
employment or other service, (x) such termination of employment or other service
will be deemed to occur upon the Participant’s “separation from service” with
the Company (within the meaning of Treas. Reg. Section 1.409A-1(h)), and (y) if
the Participant is deemed on the date of his or her “separation from service” to
be a “specified employee” (within the meaning of Treas. Reg. Section
1.409A-1(i)), then with regard to any payment that is required to be delayed
pursuant to Section 409A(a)(2)(B) of the Code, such payment shall not be made
prior to the earlier of (A) the expiration of the six (6)-month period measured
from the date of the Participant’s “separation from service,” or (B) the date of
the Participant’s death (the “Delay Period”); and, upon the expiration of the
Delay Period, all payments delayed pursuant hereto (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid to the Participant in a lump sum, and any remaining
payments due under the Award shall be paid in accordance with the normal payment
dates specified for them, and (ii) in the case of any payment under the Award
that is to be made upon a Change of Control, for this purpose Change of Control
shall mean a transaction or event that constitutes both a Change of Control (as
defined in the Plan) and a “change in control event” (as defined in Treas. Reg.
Section 1.409A-3(i)(5)) with respect to the Company. The Company shall not have
any obligation to indemnify or otherwise protect any Participant from any
obligation to pay any taxes pursuant to Section 409A of the Code.

12

--------------------------------------------------------------------------------



ADDENDUM FOR FRENCH STOCK OPTIONS

          The following additional provisions constitute the 2002 French Stock
Option Addendum (the “French Addendum”).

A. Purpose of the French Addendum

          The Committee has prescribed these additional provisions to the
Program to permit French Participants to be granted French Options under the
Program and only modify the Program as it relates to French Options granted
under the Program to French Participants. These provisions apply to French
Participants notwithstanding any other provisions of the Program, and do not
apply to or modify the Program in respect of any other Participants.

          The Board has adopted these additional provisions in accordance with
Article II, Paragraph A of the Program.

B. Definitions

 

 

 

1. When used in this French Addendum, the following terms shall have the
meanings set forth below:

 

 

 

 

“Award” (or “stock option”) shall mean a French Option granted under the terms
of the French Addendum and the Program.

 

 

 

 

“Cause” shall mean:

 

 

 

 

 

a. conviction of the French Participant of a felony involving moral turpitude or
dishonesty;

 

 

 

 

 

b. the French Participant, in carrying out his or her duties for the Company,
has been guilty of (1) gross neglect or (2) wilful misconduct; provided,
however, that any act or failure to act by the French Participant shall not
constitute Cause for this purpose if such act or failure to act was committed,
or omitted, by the French Participant in good faith and in a manner reasonably
believed to be in the overall best interests of the Company. The determination
of whether the French Participant acted in good faith and that he or she
reasonably believed his or her action to be in the Company’s overall best
interest will be in the reasonable judgment of the General Counsel of the
Company, or, if the General Counsel shall have an actual or potential conflict
of interest, the Committee; or

 

 

 

 

 

c. the French Participant’s continued wilful refusal to obey any appropriate
policy or requirement duly adopted by the Company and the continuance of such
refusal after receipt of notice.

 

 

 

 

“Company” shall mean XL Group plc, an Irish company.

 

 

 

 

“French Option” shall mean a right to acquire stock granted under this French
Addendum.

 

 

 

 

“French Participant” shall mean an employee of a Group Company to whom a
subsisting French Option has been granted under this French Addendum, and any
reference to “Participant” in the other provisions of this Program shall be
construed as if it were a reference to “French Participant”.

 

 

 

 

“Group Company” shall mean XL Group plc, an Irish Company, or any other entity
in which XL Group plc owns 20% or more of the ordinary voting power or equity.

 

 

 

 

“Market Value” shall mean on any day the market value of a share as derived from
the closing price of the Company’s Common Stock on the composite tape of the New
York Stock Exchange, and any reference to “Fair Market Value” in the other
provisions of the Program shall be construed as though it were a reference to
“Market Value” for the purposes of grants under this French Addendum.

 

 

 

 

“Trading Day” shall mean any day that the New York Stock Exchange is open for
business.

 

 

 

2. The following definitions in Article I Paragraph B of the Program shall not
apply to this French Addendum:

13

--------------------------------------------------------------------------------




 

 

 

“Incentive Stock Option”

 

 

 

“Nonstatutory Stock Option”

 

 

 

“Performance Goal”

 

 

 

“Performance Period”

 

 

 

“Performance Shares”

 

 

 

“Performance Unit”

 

 

 

“Restricted Stock”

 

 

 

“Restricted Stock Unit”

 

 

 

“Stock Appreciation Rights” or “SARs”

 

 

C. Provisions relating to performance shares, restricted stock, restricted stock
units, performance unit awards and performance awards

 

 

 

Articles III, IV, VI, VII, and VIII of the Program shall not apply to French
Options.

D. Participation

1. French Options may be granted to any employee including “PDG” and managers
“mandataires sociaux”.

2. No French Options may be granted to consultants who do not have a work
contract with the Company.

3. No French Options may be granted to an Administrator or member of the Conseil
de Surveillance, who does not have a work contract with the Company.

4. No French Options may be granted to any employee who, at the date of grant,
holds shares representing 10% or more of the issued share capital of XL Capital
Ltd.

E. Price

1. The option price per share of French Options shall not be less than:

A) for French Options relating to newly issued shares of Common Stock, the
higher of:

i) 100 percent of the Market Value of a share of Common Stock on the date of
grant; and

ii) 80 per cent of the average of the middle market quotations for a share of
Common Stock derived from the composite tape of the New York Stock Exchange for
the 20 consecutive Trading Days preceding the date of grant of such option.

B) for French Options relating to shares of Common Stock purchased by the
Company, the higher of:

i) 80 per cent of the average purchase price of a share of Common Stock
purchased by the Company; and

ii) 80 per cent of the average middle market quotations for a share of Common
Stock derived from the composite tape of the New York Stock Exchange for the 20
consecutive Trading Days preceding the date of grant of such option.

14

--------------------------------------------------------------------------------



2. The option price of a French Option shall be determined and fixed at the date
of grant and may be adjusted only upon the occurrence of any of the events
specified under the French Code of Commerce (section L. 225-181) in accordance
with French law.

F. Date of grant

No French Option may be granted:

1. during the 20 consecutive Trading Days after the payment of a dividend;

2. during the 20 consecutive Trading Days after an increase of capital reserved
to the shareholders;

3. during the 10 consecutive Trading Days preceding the date of publication of
the consolidated accounts or any annual financial statements of the Company;

4. during the 10 consecutive Trading Days following the date of publication of
the consolidated accounts or any annual financial statements of the Company;

5. during the period starting on any date on which the corporate management of
the Company is aware of unpublished price-sensitive information and ending 10
Trading Days after the publication of such information;

G. Exercise following death of French Participant

          The heirs of a deceased French Participant may exercise the French
Option during the period of six months following the date of death. The French
Option may not be assigned or transferred in any other circumstances, and any
purported transfer, assignment, or charge shall cause the French Option to lapse
forthwith.

H. Disposal of shares

          Any disposal of Common Stock by a French Participant less than four
years after the date of grant, and regardless of whether he has left employment
with the Company, shall be accompanied by a notice of disposal sent by the
French Participant to his employing company or former employing company within
one week of the disposal.

 

 

I. Lapse of French Options

 

 

 

French Options granted under this French Addendum shall lapse upon the first of
the following events to occur:

 

 

 

1. the tenth anniversary of the date of grant of the French Option;

 

 

 

2. the third anniversary of the Retirement or Disability of the French
Participant;

 

 

 

3. six months following the death of the French Participant;

 

 

 

4. unless otherwise provided in an Employment Agreement between the French
Participant and the Company, the third anniversary of the termination of the
French Participant’s employment by the Company not for Cause within two years
following a Change of Control (the “Post-Change Period”);

 

 

 

5. ninety days following termination of the French Participant’s employment by
the Company not for Cause outside a Post-Change Period;

 

 

 

6. the last date of employment of the French Participant if employment is
terminated by the Company for Cause;

 

 

 

7. the French Participant being adjudicated bankrupt; or

15

--------------------------------------------------------------------------------




 

 

 

8. thirty days after the last date of employment of the French Participant if
employment terminates other than as set forth above in this paragraph.

 

 

 

J. Exercise of French Options

          1. Article V, Paragraphs A.1, A.2, A.3 and A.6 of the Program shall
not apply.

          2. Subject to the time limits in Paragraph I above, the French Options
shall become exercisable according to the vesting schedule detailed in the
French Participant’s stock option agreement; provided, however, that the option
shall be immediately exercisable in full in the event of a Change of Control or
upon termination of the French Participant’s employment due to death or
Disability.

          3. The French Option may be exercisable in whole or in part by the
French Participant giving written notice of exercise to the Company or the
Program administrator designated from time to time by the Company stating the
number of shares with respect to which the French Option is being exercised, in
the form prescribed by the Company. Such exercise shall be effective upon
receipt of such notice by the Company or Program administrator and payment in
full of the option price.

          4. When a French Option is exercised only in part, the balance shall
remain exercisable on the same terms as originally applied to the whole French
Option and the Company shall issue a new option certificate accordingly as soon
as possible after the partial exercise.

          5. The French Participant may exercise his French Option at any time
after the French Option becomes exercisable in accordance with Subparagraph 2 of
this Paragraph J and before the French Option lapses for any reason stated in
Paragraph I of this French Addendum.

16

--------------------------------------------------------------------------------



2002 ITALIAN STOCK OPTION ADDENDUM

          The following additional provisions constitute the 2002 Italian Stock
Option Addendum (the “Italian Addendum”).

A. Purpose of the Italian Addendum

          The Committee has prescribed these additional provisions to the
Program to permit Italian Participants to be granted Italian Options under the
Program and only modify the Program as it relates to Italian Options granted
under the Program to Italian Participants. These provisions apply to Italian
Participants notwithstanding any other provisions of the Program, and do not
apply to or modify the Program in respect of any other Participants.

          The Board has adopted these additional provisions in accordance with
Article II, Paragraph A of the Program.

B. Definitions

 

 

 

1. When used in this Italian Addendum, the following terms shall have the
meanings set forth below:

 

 

 

 

“Award” shall mean an Italian Option granted under the terms of the Italian
Addendum and the Program.

 

 

 

 

“Cause” shall mean:

 

 

 

 

 

a. conviction of the Italian Participant of a felony involving moral turpitude
or dishonesty;

 

 

 

 

 

b. the Italian Participant, in carrying out his or her duties for the Company,
has been guilty of (1) gross neglect or (2) wilful misconduct; provided,
however, that any act or failure to act by the Italian Participant shall not
constitute Cause for this purpose if such act or failure to act was committed,
or omitted, by the Italian Participant in good faith and in a manner reasonably
believed to be in the overall best interests of the Company. The determination
of whether the Italian Participant acted in good faith and that he or she
reasonably believed his or her action to be in the Company’s overall best
interest will be in the reasonable judgment of the General Counsel of the
Company, or, if the General Counsel shall have an actual or potential conflict
of interest, the Committee; or

 

 

 

 

 

c. the Italian Participant’s continued wilful refusal to obey any appropriate
policy or requirement duly adopted by the Company and the continuance of such
refusal after receipt of notice.

 

 

 

 

“Date of Offer” shall mean the date of the meeting during which the Committee
resolves to grant Italian Options pursuant to Article II, Paragraph B of the
Program.

 

 

 

 

“Fair Market Value” shall mean on any day the market value of a share as derived
from the closing price of the Company’s Common Stock on the composite tape of
the New York Stock Exchange.

 

 

 

 

“Italian Option” shall mean a right to acquire stock granted under this Italian
Addendum.

 

 

 

 

“Italian Participant” shall mean an Italian resident employee of the Company to
whom a subsisting Italian Option has been granted under this Italian Addendum,
and any reference to “Participant” in the other provisions of this Program shall
be construed as if it were a reference to “Italian Participant”.

 

 

 

2. The following definitions in Article I Paragraph B of the Program shall not
apply to this Italian Addendum:

 

 

 

 

“Incentive Stock Option”

 

 

 

 

“Nonstatutory Stock Option”

 

 

 

 

“Performance Goal”

 

 

 

 

“Performance Period”

17

--------------------------------------------------------------------------------




 

 

 

“Performance Shares”

 

 

 

“Performance Unit”

 

 

 

“Restricted Stock”

 

 

 

“Restricted Stock Units”

 

 

 

“Stock Appreciation Rights” or “SARs”

C. Provisions relating to performance shares, restricted stock, restricted stock
units performance unit awards and performance awards

          Articles III, IV, VI, VII, and VIII of the Program shall not apply to
Italian Options.

D. Participation

1. Italian Options may be granted to any Italian resident employee of the
Company save for the exceptions listed in sub-paragraph 2 and 3 of this
paragraph D.

2. No Italian Options may be granted to any person who is not an employee of the
Company.

3. No Italian Options may be granted to any employee who, at the date of grant,
holds either:

shares representing 10% or more of the issued share capital of XL Capital Ltd;
or,

10% or more of the voting rights exercisable in the ordinary general
shareholders’ meeting.

E. Price

1. The option price per share of Italian Options shall be:

a. for Italian Options relating to newly issued shares of Common Stock, not less
than 100 per cent of the Fair Market Value of a share of Common Stock on the
date of grant; and

b. for Italian Options relating to shares of Common Stock purchased by the
Company, not less than the nominal value of a Share

provided that such option price shall not be less than the average of the middle
market quotations for a share of Common Stock derived from the composite tape of
the New York Stock Exchange for the period commencing on the same date as the
Date of Offer in the previous calendar month (or in the event that such date
does not exist, the last day of that preceding calendar month) and ending on the
Date of Offer of such Italian Option.

F. Exercise following death of Italian Participant

Italian Options may be assigned or otherwise transferred only in the following
circumstances:

1. by will or the laws of descent and distribution; or

2. by valid beneficiary designation taking effect at death made in accordance
with procedures established by the Committee.

          G. Lapse of Italian Options

Italian Options granted under this Italian Addendum shall lapse upon the first
of the following events to occur:

18

--------------------------------------------------------------------------------



1. the tenth anniversary of the date of grant of the Italian Option;

2. the third anniversary of the Retirement or Disability of the Italian
Participant;

3. six months following the death of the Italian Participant;

4. unless otherwise provided in an Employment Agreement between the Italian
Participant and the Company, the third anniversary of the termination of the
Italian Participant’s employment by the Company not for Cause within two years
following a Change of Control (the “Post-Change Period”);

5. ninety days following termination of the Italian Participant’s employment by
the Company not for Cause outside a Post-Change Period;

6. the last date of employment of the Italian Participant if employment is
terminated by the Company for Cause;

7. the Italian Participant being adjudicated bankrupt; or

8. thirty days after the last date of employment of the Italian Participant if
employment terminates other than as set forth above in this paragraph.

          H. Exercise of Italian Options

1. Article V, Paragraphs A.1, A.2, A.3 and A.6 of the Program shall not apply.

2. Subject to the time limits in Paragraph G above, the Italian Options shall
become exercisable according to the vesting schedule detailed in the Italian
Participant’s stock option agreement; provided, however, that the option shall
be immediately exercisable in full in the event of a Change of Control or upon
termination of the Italian Participant’s employment due to death or Disability.

3. The Italian Option maybe exercisable in whole or in part by the Italian
Participant giving written notice of exercise to the Company or the Program
administrator designated from time to time by the Company stating the number of
shares with respect to which the Italian Option is being exercised, in the form
prescribed by the Company. Such exercise shall be effective upon receipt of such
notice by the Company or Program administrator and payment in full to the
Company of the option price.

4. When an Italian Option is exercised only in part, the balance shall remain
exercisable on the same terms as originally applied to the whole Italian Option
and the Company shall issue a new option certificate accordingly as soon as
possible after the partial exercise.

5. The Italian Participant may exercise his Italian Option at any time after the
Italian Option becomes exercisable in accordance with Subparagraph 2 of this
Paragraph H and before the Italian Option lapses for any reason stated in
Paragraph G of this Italian Addendum.

19

--------------------------------------------------------------------------------



ADDITIONAL PROVISIONS FOR UK PARTICIPANTS

          The following additional provisions constitute the 2002 UK Approved
Stock Option Appendix (the “UK Subplan”) for UK Participants.

A. Purpose of the UK Subplan

          The Committee has prescribed these additional provisions to the
Program to permit UK Participants to be granted Approved Options under the
Program. These provisions are to be read as a continuation of the Program and
only modify the Program as it relates to Approved Options granted under the
Program to UK Participants. These provisions do not apply to or modify the
Program in respect of any other Participants.

          The Board has adopted these additional provisions in accordance with
Article II, Paragraph A of the Program.

          In the event of any conflict between the terms of the Program and the
UK Subplan, the terms of the UK Subplan will take precedence insofar as Approved
Options granted to UK Eligible Employees are concerned.

B. Definitions

1. When used in this UK Subplan, the following additional terms shall have the
meanings set forth below:

 

 

 

 

“Approved Option” shall mean a right to acquire Common Stock granted under this
UK Subplan to a UK Participant while this UK Subplan is approved by the UK
Inland Revenue under the Taxes Act.

 

 

 

 

“Associated Company” in relation to the Company shall have the meaning given by
s416 of the Taxes Act.

 

 

 

 

“Cause” shall mean:

 

 

 

 

 

a. conviction of the UK Participant of a felony involving moral turpitude or
dishonesty;

 

 

 

 

 

b. the UK Participant, in carrying out his or her duties for the Company, has
been guilty of (1) gross neglect or (2) willful misconduct; provided, however,
that any act or failure to act by the UK Participant shall not constitute Cause
for this purpose if such act or failure to act was committed, or omitted, by the
UK Participant in good faith and in a manner reasonably believed to be in the
overall best interests of the Company. The determination of whether the UK
Participant acted in good faith and that he or she reasonably believed his or
her action to be in the Company’s overall best interest will be in the
reasonable judgment of the General Counsel of the Company, or, if the General
Counsel shall have an actual or potential conflict of interest, the Committee;
or

 

 

 

 

 

c. the UK Participant’s continued wilful refusal to obey any appropriate policy
or requirement duly adopted by the Company and the continuance of such refusal
after receipt of notice.

 

 

 

 

“Control” shall have the meaning given by section 840 of the Taxes Act.

 

 

 

 

“Eligible Employee” shall mean:

 

 

 

 

 

a. any full-time director employed by a Participating Company and required to
devote not less than 25 hours per week to his duties (excluding meal breaks); or

 

 

 

 

 

b. any other employee of a Participating Company

 

 

 

 

provided that the director or employee is not precluded by paragraph 8 of
Schedule 9 (material interest in a close company) from participating in this UK
Subplan.

 

 

 

 

“Exchange Rate” shall mean, on any day it falls to be calculated, the closing
mid-point of the pound/dollar exchange rate quoted in the Financial Times on
that day.

20

--------------------------------------------------------------------------------




 

 

 

 

“Group Company” shall mean:

 

 

 

 

a. the Company; or

 

 

 

 

 

b. any company under the Control of the Company.

 

 

 

 

“Participating Company” shall mean any Group Company which is permitted by the
Inland Revenue to participate in the Program and which is designated by the
Committee as a Participating Company or a jointly owned company for which the
prior consent of the Inland Revenue has been obtained provided that if any
jointly owned company which has been nominated as a Participating Company ceases
to satisfy the necessary Inland Revenue requirements (unless as a consequence of
such cessation if becomes under the control of the Company) it shall forthwith
cease to be a Participating Company.

 

 

 

 

“Schedule 9” shall mean Schedule 9 to the Taxes Act.

 

 

 

 

“Taxes Act’ ‘shall mean the Income and Corporation Taxes Act 1988.

 

 

 

 

“UK Subplan” shall mean the 2002 UK Approved Stock Option Appendix, as amended
from time to time.

2. When used in this UK Subplan, the following terms in Article I, Provision B
shall be modified as set forth below in relation to Approved Options only:

 

 

 

 

“Award” shall mean Approved Options granted under the terms of the Program and
the UK Subplan.

 

 

 

 

“Common Stock” shall mean the Class A ordinary shares of the Company, par value
of $0.01 per share, which satisfy the requirements of paragraph 10-14 of
Schedule 9, and may be either stock previously authorized but unissued, or stock
acquired by the Company.

 

 

 

 

“Company” shall mean XL Group plc, and Irish Company.

 

 

 

 

“Market Value” shall mean in respect of a share comprised in an Approved Option:

 

 

 

 

 

a. On any day, the market value of a share as derived from the mid-market price
of the Company’s Common Stock on the composite tape of the New York Stock
Exchange; or

 

 

 

 

 

b. If the shares are not for the time being fully quoted on the New York Stock
Exchange or the Daily Official List of the London Stock Exchange, the value of a
share over which such Approved Option is granted as determined by the Committee
as at the date of grant and having regard to the provisions of Part VIII of the
Taxation of Chargeable Gains Act 1992 and agreed in advance with the Inland
Revenue Shares Valuation Division. Any reference to “Fair Market Value” in the
other provisions of the Program shall be construed as though it were a reference
to “Market Value” for the purposes of grants under this UK Subplan.

 

 

 

 

          “UK Participant” shall mean an Eligible Employee to whom a subsisting
Approved Option has been granted under this UK Subplan, and any reference to
“Participant” in the other provisions of this Program shall be construed as if
it were a reference to “UK Participant”.

3. Terms and expressions not defined in this Paragraph B have the same meaning
as in section 185 and Schedule 9 of the Taxes Act, where appropriate.

4. References to any statutory provision are to that provision as amended or
re-enacted from time to time.

5. All references in the Program to Stock Appreciation Rights and Incentive
Stock Options shall not apply for the purposes of options granted under this UK
Subplan.

21

--------------------------------------------------------------------------------



C. Administration

1. Article II, Paragraph A of the Program shall be modified by the addition of
the following words “No amendment to the UK Subplan or to this Program in so far
as it applies to Approved Options shall become effective unless and until it is
approved by the UK Inland Revenue. No Approved Options may be granted unless and
until the UK Subplan is approved by the UK Inland Revenue.”

2. The rights and obligations of an option holder under the terms of his
contract of employment are not affected by his participation in this UK Subplan.

D. Adjustments to share capital

1. Article II, Paragraph D shall be amended by the deletion of the words “stock
splits in the capitalization of the Company” and replaced by the following “any
capitalization (other than a scrip issue), rights issue, consolidation,
subdivision, reduction or other variation of the share capital of the Company”.

2. Article II, Paragraph D shall be amended by the deletion of the second and
third sentences beginning “Also, in instances...” and finishing “…proper effect
to such an event”.

3. Article II, Paragraph D of the Program shall be modified so that after the
words “outstanding stock options shall be similarly adjusted”, the following
words are inserted:

a. the aggregate amount payable on the exercise of an Approved Option in full is
not increased;

b. no adjustment shall be made without the prior approval of the Inland Revenue;
and

c. following the adjustment the shares of Common Stock continue to satisfy the
conditions specified in paragraph 10-14 inclusive of Schedule 9.”

E. Provisions relating to performance shares, restricted stock, restricted stock
units, performance unit awards and performance awards

Articles II Paragraph F, III, IV, VI, VII, VIII, and IX Paragraph D.4 of the
Program shall not apply to Approved Options.

F. Grant of Approved Options

1. Approved Options granted to Eligible Employees chosen to participate may be
granted by deed. A single deed of grant may be executed in favor of any number
of Eligible Employees.

2. The first sentence of Article V, Paragraph A.1 shall be deleted and replaced
with the following words;

“All Approved Options granted to UK Participants under this UK Subplan shall be
evidenced by option certificates stating:

 

 

 

 

 

a. the date of grant of the Approved Option;

 

 

 

 

 

b. the number and class of shares over which the Approved Option is granted;

 

 

 

 

 

c. the option price payable for each share;

 

 

 

 

 

d. any condition as to exercise imposed in accordance with Paragraph F.3 below.”

3. The exercise of an Approved Option may be conditional upon the satisfaction
of objective corporate performance condition(s) imposed by the Committee at the
date of grant. Any such performance conditions shall be deemed waived in the
event of a Change of Control, or termination of employment by reason of death or
Disability.

22

--------------------------------------------------------------------------------



G. Price

Article V, Paragraph A.1 shall be modified by the addition of the following
words;

“The option price per share of Approved Options shall not be less than 100 per
cent of the Market Value of a share of Common Stock on the date of grant.”

H. Period

Article V, Paragraph A.2 shall be modified so that after the words “an ISO” the
words “or an Approved Option” shall be inserted.

I. Time of Exercise

Article V, Paragraph A.3 shall be deleted and replaced with the following words;

“Time of Exercise: Subject to the time limit in Article V, Paragraph A.2,
one-third of the Approved Options shall become exercisable on each of the first
three anniversaries of the date of grant; provided, however, that the option
shall be immediately exercisable in full in the event of a Change of Control or
upon termination of the UK Participant’s employment due to his or her death or
Disability.

J. Payment

Article V, Paragraphs A.5.b and A.5.c shall be deleted and replaced with a new
paragraph A.5.b as follows;

“by arrangements with the Company, which arrangements shall have been approved
in advance by the UK Inland Revenue.’

K. Limit on value of Approved Options held

The following new paragraph shall be inserted after Article V, Paragraph A.6;

          “Special Rule for Approved Options; notwithstanding any other
provision of the Program, the aggregate Market Value of the shares of Common
Stock, determined at the relevant grant dates (converted to pounds sterling at
the Exchange Rate on the relevant dates of grant), which the UK Participant may
acquire on the exercise in full of all unexercised Approved Options then held by
him under this UK Subplan and any other Inland Revenue approved discretionary
share option plan adopted by the Company and any Associated Company, shall not
exceed GB£30,000 or such other amount as shall from time to time be specified in
paragraph 28 of Schedule 9.”

L. Lapse of Approved Options

Article V, Paragraph A.8 shall be replaced by the following new paragraph;

1. Approved Options granted under this UK Subplan shall lapse upon the first of
the following events to occur:

a. the tenth anniversary of the date of grant of the Approved Option;

b. the third anniversary of the Retirement or Disability of the UK Participant;

c. the first anniversary of the death of the UK Participant;

d. unless otherwise provided in an Employment Agreement between the UK
Participant and the Company, the third anniversary of the termination of the UK
Participant’s employment by the Company not for Cause within two years following
a Change of Control (the “Post-Change Period”);

23

--------------------------------------------------------------------------------



e. ninety days following termination of the UK Participant’s employment by the
Company not for Cause outside a Post-Change Period;

f. the last date of employment of the UK Participant if employment is terminated
by the Company for Cause;

g. the UK Participant being adjudicated bankrupt; or

h. thirty days after the last date of employment of the UK Participant if
employment terminates other than as set forth in this paragraph.

M. Exercise of Approved Options

1. No Approved Option may be exercised by an individual at any time when he is
precluded by paragraph 8 of Schedule 9 (material interest in a close company
within the preceding 12 months) from participating in this UK Subplan.

2. No Approved Option may be exercised at any time when the shares which may be
thereby acquired do not satisfy the conditions specified in paragraphs 10 - 14
of Schedule 9.

3. The Approved Option maybe exercisable in whole or in part by the UK
Participant giving notice of exercise the Company or the Program administrator
designated from time to time by the Company stating the number of shares with
respect to which the Approved Option is being exercised, in the form prescribed
by the Company. Such exercise shall be effective upon receipt of such notice by
the Company or Program administrator and payment in full to the Company of the
option price.

4. Shares of Common Stock shall be allotted and issued pursuant to a notice of
exercise within 30 days of the date of exercise and a definitive share
certificate issued to the option holder in respect thereof. Save for any rights
determined by reference to a date preceding the date of allotment, such shares
of Common Stock shall rank pari passu with the other shares of the same class in
issue at the date of allotment.

5. When an Approved Option is exercised only in part, the balance shall remain
exercisable on the same terms as originally applied to the whole Approved Option
and the Company shall issue a new option certificate accordingly as soon as
possible after the partial exercise.

6. The Approved Option maybe exercised by the personal representatives of a
deceased UK Participant during the period of one year following the date of
death. The Approved Option may not be assigned or transferred in any other
circumstances, and any purported transfer, assignment, or charge shall cause the
Approved Option to lapse forthwith.

7. The UK Participant may exercise his Approved Option at any time after the
Approved Option becomes exercisable in accordance with Paragraph I above and
before the Approved Option lapses for any reason stated in Paragraph L of this
UK Subplan.

N. Effective dates

          In relation to Approved Options, Article VIII Paragraph E shall be
modified so that after the words “shareholder approval” the words “and the
approval of the UK Inland Revenue to the UK Subplan” shall be inserted.

O. Exchange of Approved Options on a takeover

1. If any company (“the Acquiring Company”) obtains Control of the Company
within the circumstances specified in paragraph 15(1) of Schedule 9 to the Taxes
Act, any UK Participant may, by agreement with the Acquiring Company at any time
within the period specified in paragraph 15(2) of that Schedule 9, release his
Approved Option (“the Old Option”) in consideration of the grant to him of a new
approved option (“the New Option”) which is equivalent to the Old Option (by
virtue of satisfying the requirements of paragraph 15(3) of Schedule 9 of the
Taxes Act) but relates to stock in a different company (whether the Acquiring
Company itself or another company within its group).

24

--------------------------------------------------------------------------------



2. Where any New Options are granted pursuant to Paragraph O.1 above they shall
be regarded for the purposes of the subsequent application of the provisions of
this UK Subplan as having been granted at the time when the corresponding Old
Options were granted and, with effect from the date on which the New Options are
granted:

a. save for the definitions of “Participating Company” and “Group Company” in
Paragraph B of this UK Subplan, references to “the Company” (including the
definition in Paragraph B of this Subplan) shall be construed as being
references to the Acquiring Company or such other company to whose stock the New
Options relate; and

b. references to “Common Stock” (including the definition in Paragraph B of this
Subplan) shall be construed as being references to stock in the Acquiring
Company or stock in such other company to which the New Options relate but
references to Participating Company shall continue to be construed as if
references to the Company were references to XL Capital Ltd.

25

--------------------------------------------------------------------------------



Additional Provisions for Participants in the Republic of Ireland

The following amendments to the Plan shall apply insofar as it relates to awards
made to Participants in the Republic of Ireland.

1 Clause III C – Performance Shares & Termination of Employment

Clause III part C shall be deleted and replaced with the following:

          In the event of a Participant’s Termination of Employment prior to
satisfaction of conditions related to outstanding Performance Share Awards for
reasons other than discharge or resignation, the Participant (or the
Participant’s legal personal representative, in the event of his death), in the
sole discretion of the Committee, may be entitled to receive from Performance
Shares held by the Corporation a pro rata number of shares with respect to that
Performance Share Award, or such other portion of the Award, if any, as the
Committee shall determine. In the event of Termination of Employment due to
resignation or discharge, the Award will be cancelled, and the Participant shall
not be entitled to any further consideration with respect to the forfeited
Performance Shares, subject to the discretion of the Committee to release
restrictions on all or any part of an Award.

2 Clause IV D – Restricted Stock & Termination of Employment

Clause IV part D shall be deleted and replaced with the following:

          In the event of a Participant’s Termination of Employment prior to
satisfaction of conditions related to outstanding Restricted Stock Awards for
reasons other than discharge or resignation, the Participant (or the
Participant’s legal personal representative, in the event of his death), in the
sole discretion of the Committee, may be entitled to receive from Restricted
Stock shares held by the Corporation a pro rata number of shares with respect to
that Restricted Stock Award, or such other portion of the Restricted Stock
Award, if any, as the Committee shall determine. In the event of Termination of
Employment due to resignation or discharge, all Restricted Stock shares held by
the Company shall be forfeited, and the Participant shall not be entitled to any
further consideration with respect to the forfeited Restricted Stock shares,
subject to the discretion of the Committee to release of restrictions on all or
any part of an Award, or unless otherwise stated in the Restricted Stock
agreement.

3 Clause VI H – Performance Unit Awards & Termination of Employment

Clause VI part H shall be deleted and replaced with the following:

          In the event of a Participant’s Termination of Employment prior to the
satisfaction of conditions related to outstanding Performance Unit Awards for
reasons other than discharge or resignation, the Participant (or the
Participant’s legal personal representative, in the event of his death), in the
sole discretion of the Committee, may be entitled to receive a pro-rata
distribution of outstanding Performance Unit Awards. In the event of Termination
of Employment due to resignation or discharge, all Awards will be cancelled, and
the Participant shall not be entitled to any further consideration with respect
to the forfeited Performance Units, subject to the discretion of the Committee.

4 Clause VIII D – Restricted Stock Units & Termination of Employment

Clause VIII part D shall be deleted and replaced with the following:

          In the event of a Participant’s Termination of Employment prior to
satisfaction of conditions related to an outstanding Restricted Stock Unit Award
for reasons other than discharge or resignation, the Participant (or the
Participant’s legal personal representative, in the event of his death), in the
sole discretion of the Committee, may be entitled to receive from the Restricted
Stock Unit Award a pro rata number of shares with respect to the Restricted
Stock Unit Award, or such other portion of the Restricted Stock Unit Award, if
any, as the Committee shall determine. In the event of Termination of Employment
due to resignation or discharge, all Restricted Stock Units held by the
Participant shall be forfeited, and the Participant shall not be entitled to any
further consideration with respect to the forfeited Restricted Stock Units,
subject to the discretion of the Committee to release restrictions and deliver
shares in respect of all or any part of an Award, or unless otherwise stated in
the Restricted Stock Unit Award Agreement.

26

--------------------------------------------------------------------------------



5 Clause IX D Miscellaneous Provisions

Paragraphs 1 and 2 of Clause IX part D shall be deleted and replaced with the
following:

5.1 Employment Rights

          1. No Right to Continue Employment: Subject to the relevant provisions
of local employment law governing the employment of a Participant, nothing in
the Program or in any Award confers upon any Participant the right to continue
in the employ of the Company or interferes with or restricts in any way any
rights that the Company may have to discharge any Participant at any time for
any reason whatsoever, with or without cause. Awards made under the Plan, and
any other awards the Company may grant in the future to a Participant, even if
such awards are made repeatedly or regularly, and regardless of their amount,
(a) are wholly discretionary, are not a term or condition of employment and do
not form part of a contract of employment, or any other working arrangement,
between the Participant and the Company or any Subsidiary, as applicable, (b) do
not create any contractual entitlement to receive future awards or to continued
employment, and (c) do not form part of salary or remuneration for purposes of
determining pension payments or any other purposes, including, without
limitation, termination indemnities, severance, resignation, redundancy,
bonuses, long-term service awards, pension or retirement benefits, or similar
payments, except as otherwise required by applicable law.

5.2 Non-Transferability

          2. Non-Transferability: Except as otherwise determined by the
Committee and set forth in the applicable Award agreement, prior to being earned
under Articles III, IV, or VI, being exercised under Article V, or having shares
distributed under Article VIII, no right or interest of any Participant in any
Award under the Program shall be (a) assignable or transferable, except by will
or the laws of descent and distribution, or (b) liable for, or subject to, any
lien, obligation or liability, except to the extent that Non-Qualified Stock
Options may be pledged as security in a margin account for their exercise.

5.3 Designation

Paragraph 3 shall be deleted and the subsequent paragraphs 4 to 9 shall be
renumbered accordingly.

27

--------------------------------------------------------------------------------